March 26, 2015




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                      WALLER MARINE, INC., Appellant

NO. 14-14-00181-CV                          V.

       SCOTT M. MAGIE AND THE POWER IN.COM, LLC, Appellee
                 ________________________________

       This cause, an appeal from the order in favor of appellee, Scott M. Magie
and The Power In.Com, LLC, signed February 13, 2014, was heard on the
transcript of the record. We have inspected the record and find no error in the
order. We order the order of the court below AFFIRMED.

      We order appellant, Waller Marine, Inc., to pay all costs incurred in this
appeal.

      We further order this decision certified below for observance.